Citation Nr: 0926630	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss for the period from April 15, 2005 to 
August 28, 2008.   
 
2.  Entitlement to an initial rating higher than 30 percent 
for bilateral hearing loss for the period since August 29, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that granted service connection and noncompensable rating for 
bilateral hearing loss, effective April 15, 2005, and denied 
service connection for PTSD.  In May 2008, the Veteran 
testified at a Board hearing.  In July 2008, the Board 
remanded this appeal for further development.  

An April 2009 RO decision granted service connection and a 30 
percent rating for PTSD, effective April 15, 2005.  
Therefore, that issue is no longer on appeal.  

The April 2009 RO decision also increased the rating for the 
Veteran's service-connected bilateral hearing loss to 30 
percent, effective August 29, 2008.  Since that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

As noted in the July 2008 Board remand, at the May 2008 Board 
hearing, the Veteran raised the issue of entitlement to an 
effective date earlier than April 15, 2005, for service 
connection for bilateral hearing loss.  That issue is not 
before the Board at this time and is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period from April 15, 2005 to August 28, 2008, 
the Veteran's bilateral hearing loss was manifested by 
auditory acuity Level VII in the right ear and auditory 
acuity Level I in the left ear.  

2.  For the period since August 29, 2008, the Veteran's 
bilateral hearing loss is manifested by auditory acuity Level 
VII in the right ear and auditory acuity Level V in the left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial higher (compensable) rating 
for bilateral hearing loss for the period from April 15, 2005 
to August 28, 2008, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100 (2008).  

2.  The criteria for an initial rating in excess of 30 
percent for bilateral hearing loss for the period since April 
29, 2008, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a May 2007 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, and in an 
August 2008 letter, the RO provided notice regarding what 
information and evidence is needed to substantiate the claim 
for higher ratings for bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The August 2008 letter (noted above) also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in April 
2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service VA 
treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

A December 2005 RO decision granted service connection and a 
noncompensable (0 percent) rating for bilateral hearing loss, 
effective April 15, 2005.  An April 2009 RO decision 
increased the rating for the Veteran's service-connected 
bilateral hearing loss to 30 percent, effective August 29, 
2008.  

Thus, the Board must consider whether the Veteran is entitled 
to a rating in excess of 0 percent for the period from April 
15, 2005 to August 28, 2008, and a rating in excess of 30 
percent for the period since August 29, 2008.  

A.  From April 15, 2005 to August 28, 2008.  

VA treatment records dated from January 2004 to November 2005 
show treatment for disorders including bilateral hearing 
loss.  For example, an April 2005 VA audiology treatment 
entry related an assessment of mild sloping to profound 
sensorineural (combined) hearing loss from 500 to 8000 Hertz 
in the Veteran's right ear and mild sloping to severe 
sensorineural (combined) hearing loss from 500 to 8000 Hertz 
in the Veteran's left ear.  

A November 2005 VA audiological examination report noted that 
pure tone thresholds in the Veteran's right ear were 30, 70, 
90, and 105 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the Veteran's right ear 
was 74 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 80 percent.  Pure tone thresholds in 
the Veteran's left ear were 35, 45, 50, and 70 decibels at 
the same frequencies.  The average pure tone threshold in the 
Veteran's left ear was 50 decibels and the speech recognition 
ability, using the Maryland CNC test, was 92 percent.  The 
diagnoses included bilateral sensorineural hearing loss, mild 
to profound in the right ear, and mild to severe in the left 
ear.  

VA treatment records dated from December 2005 to July 2008 
show treatment for several disorders.  

The Board observes that the November 2005 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
V in the right ear and acuity Level I in the left ear under 
Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that 
the right ear findings do qualify for consideration under 
Table VIA of 38 C.F.R. § 4.86(b).  Using that section, the 
Veteran's hearing level in his right ear translates to 
auditory acuity Level VII.  As the results under Table VIA 
are higher that auditory acuity level will be used for the 
Veteran's right ear.  Using Table VII of 38 C.F.R § 4.85, the 
results warrant a 0 percent (noncompensable) rating under 
Diagnostic Code 6100.  

Based on the November 2005 VA audiological examination report 
of record during the period from April 15, 2005 to August 28, 
2008, the Board finds that the Veteran's hearing test results 
support findings that would warrant no more than the 
currently assigned 0 percent (noncompensable) rating for that 
period.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period from April 15, 2005 to August 28, 2008, as the Board 
finds that the Veteran's bilateral hearing loss has 
continuously been noncompensable or 0 percent disabling for 
that period.  

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a higher 
(compensable) rating for the period from April 15, 2005 to 
August 28, 2008.  The use of hearing aids does not affect the 
Veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
a compensable rating for bilateral hearing loss for the 
period from April 15, 2005 to August 29, 2008, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

II.  Since August 29, 2008.  

An August 29, 2008 VA audiological examination report noted 
that pure tone thresholds in the Veteran's right ear were 50, 
80, 105, and 105 decibels at 1000, 2000, 3000, and 4000 
Hertz.  The average pure tone threshold in the Veteran's 
right ear was 85 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 72 percent.  Pure tone 
thresholds in the Veteran's left ear were 50, 60, 70, and 80 
decibels at the same frequencies.  The average pure tone 
threshold in the Veteran's left ear was 68 percent.  The 
diagnoses included moderate to profound sensorineural hearing 
loss in the right ear and moderate to severe sensorineural 
hearing loss in the left ear.  

The Board observes that the August 29, 2008 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
VII in the right ear and auditory acuity Level V in the left 
ear under Table VI of 38 C.F.R. § 4.85.  The findings do not 
qualify for consideration under Table VIA of 38 C.F.R. 
§ 4.86.  Using Table VII of 38 C.F.R. § 4.85, the results 
warrant a 30 percent rating under Diagnostic Code 6100.  

Based on the August 29, 2008 VA audiological examination 
report, the Board finds that the Veteran's hearing test 
results support findings that would warrant no more than the 
currently assigned 30 percent rating for the period since 
August 29, 2008.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period since August 29, 2008, as the Board finds that the 
Veteran's bilateral hearing loss has continuously been 30 
percent disabling for that period.  

As noted previously, the Board is sympathetic to the 
Veteran's contentions regarding the severity of his service-
connected bilateral hearing loss.  However, applying the 
rating criteria to the audiological test results does not 
warrant a higher rating than 30 percent for the period August 
29, 2008.  The use of hearing aids does not affect the 
Veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
a rating higher than 30 percent for bilateral hearing loss 
for the period since August 29, 2008, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect, however, that 
the Veteran's bilateral hearing loss, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  


ORDER

An initial higher (compensable) rating for bilateral hearing 
loss for the period from April 15, 2005 to August 28, 2008, 
is denied.  

An initial rating higher than 30 percent for bilateral 
hearing loss for the period since August 29, 2008, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


